Citation Nr: 0117286	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
right carpal tunnel syndrome.

3.  Entitlement to an increased (compensable) evaluation for 
left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for a left hip disability, 
and denied a compensable evaluation for bilateral carpal 
tunnel syndrome.  

In the February 1999 rating action, the RO granted a 20 
percent evaluation for a service-connected low back 
disability and deferred a claim of entitlement to service 
connection for endometriosis with hysterectomy, which was 
subsequently granted by rating action of March 1999.  The 
veteran did not file a timely appeal with respect to the 20 
percent evaluation granted for her low back disability.  
However, the record reflects that subsequently the veteran 
raised a claim of entitlement to an increased evaluation for 
a low back disability, to include consideration of symptoms 
of radiculopathy affecting the left leg and hip.  This issue 
is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran's claimed left hip disability did not 
manifest during her period of military service, nor is there 
a currently diagnosed left hip disability. 

2.  The veteran is right-handed.

3.  The service-connected right carpal tunnel syndrome is 
principally manifested by decreased sensation of the right 
fingertips, inability to make a tight fist, reduced grip 
strength, and full range of motion of the right wrist, all 
productive of mild disability.

4.  The service-connected left carpal tunnel syndrome is 
principally manifested by complaints of decreased grip and 
strength, normal motor and sensory findings, the ability to 
make a tight fist and full range of motion of the left wrist.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

2.  The criteria for a 10 percent evaluation for the 
veteran's service-connected right hand carpal tunnel syndrome 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
4.120, 4.124a, Diagnostic Code 8516 (2000). Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

3.  The criteria for a compensable evaluation for left hand 
carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, 4.120, 4.124a, Diagnostic Code 
8516 (2000). Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a disability of 
the left hip and a compensable evaluation for carpal tunnel 
syndrome of each wrist.  In the interest of clarity, these 
claims will be discussed separately.  

Initial matters - duty to assist/standard of proof

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3a, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

In this case, the duty to assist the appellant in the 
development of her claims under the VCAA has been met.  By 
virtue of the July 1999 Statement of the Case (SOC) and the 
June 2000 Supplemental SOC issued during the pendency of the 
appeal, the appellant and her representative have been given 
notice of the type of information, medical evidence, or lay 
evidence necessary to substantiate her claims, and they have 
been accorded the opportunity to submit such evidence.  A VA 
examination was conducted in September 1998, following which 
the veteran maintained that the examination was not adequate.  
Subsequently, a more comprehensive VA examination was 
furnished in January 2000, following which the veteran had no 
complaints.  A review of the record also reflects that the 
appellant had an opportunity to present testimony at an RO 
hearing in December 1999.  At this juncture, neither the 
appellant nor her representative has identified any 
additional evidence pertinent to the claims which has not 
already been obtained for the record.

The Board notes that the VCAA eliminated the concept of well-
grounded claims, which had previously been found in the 
statute.  See 38 U.S.C.A. § 5107(a) (West 1991).  When the 
claim of entitlement to service connection for a left hip 
disability was adjudicated in February 1999, the RO denied 
the claim, reasoning that it was not well grounded.  However, 
when adjudicated most recently in the June 2000 SSOC, the RO 
denied the claim on the merits, without reference to the 
concept of well-groundedness.  The Board therefore does not 
believe that readjudication of this issue by the RO is 
necessary, since the RO has already adjudicated that claim 
under the correct standard.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether (s)he has been prejudiced 
thereby).  

In short, a remand under the VCAA would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the Board as well as unduly delay the disposition of this 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  


I.  Entitlement to service connection for a left hip 
disability

Factual Background

The service medical records reflect that the veteran 
complained of lower and mid thoracic back pain, occasionally 
accompanied by complaints of nerve problems such as numbness 
and pain in the legs, throughout service.  From December to 
January 1978, she was hospitalized due to complaints of low 
back pain with some radiation to the left thigh.  A diagnosis 
of low back pain with left leg involvement and no 
neurological deficit was noted.  It was explained that 
significant psychogenic origin was suspected.  In February 
1978, she underwent a medical board evaluation due to her 
complaints of chronic low back pain.  It was noted at that 
time that she had initially been injured in June 1974, at 
which time she was struck in the low back by a slab of 
concrete.  Thereafter, she complained of back problems with 
radiation into the left leg.  The evaluation report indicated 
that, in January 1978, she underwent testing including EMG's, 
venogram, and myelogram, all of which were negative.  
Diagnoses were made which included chronic low back pain with 
minimal objective findings and mild degenerative arthritis of 
the spine. 

By rating action of January 1979, the RO granted entitlement 
to service connection for mild degenerative arthritis of the 
spine with chronic low back pain, for which a 10 percent 
evaluation was assigned.

In May 1994, the veteran underwent a private medical 
evaluation.  She gave a history of a low back disability with 
arthritis and complained that, over the past year, she had 
experienced increasing symptoms involving the hips, knees, 
and hands.  An examination of the left hip showed slightly 
decreased range of motion.  The examiner opined that there 
was no specific clinical evidence, or suggestion by history, 
of inflammatory polyarthropathy or autoimmune disease.  The 
examiner also doubted that the veteran had ankylosing 
spondylitis, though Reiter's syndrome remained a possibility.



A VA examination of the spine was conducted in September 
1998.  An impression of degenerative changes in the lumbar 
spine was made.  The examiner noted that the veteran 
complained of "hip pain", which was not actually hip pain, 
but was buttock pain associated with her back pain.  The 
examiner stated that she had no true hip complaints and that 
X-ray films of the hips were normal.  

By rating action of February 1999, the RO denied the claim of 
entitlement to service connection for a hip disorder, 
reasoning that the claim was not well grounded because there 
was no current disability.

The veteran presented testimony at a RO hearing held in 
December 1999.  She testified that, during service she 
sustained a low back injury which also affected her hips.  
She stated that she was initially put on temporary limited-
duty profile, and then on permanent profile.  The 
relationship between the service connected back condition and 
the hip problems was also discussed by the Hearing Officer, 
the veteran, and her representative.

A VA examination was conducted in January 2000, at which time 
the veteran complained of constant aching pain radiating into 
the left lateral thigh and posterior buttock and extending 
into the knee.  Clinical evaluation revealed 100 percent 
normal pain-free range of motion of the hips.  A diagnostic 
impression of complaints of low back pain with radiation into 
the upper leg, without neurological or mechanical defect, was 
noted.  The examiner commented that it was clear that the 
veteran was volitionally attempting to manipulate the 
examination with respect to range of motion of the lumbar 
spine.  He also observed that the lack of any radicular 
symptoms in the legs below the knees, normal straight leg 
raising and normal reflexes in the lower extremities 
indicated that there was no sciatica.  

In a rating action/Supplemental Statement of the Case issued 
in June 2000, the RO denied entitlement to service connection 
for a left hip disability. 

Pertinent Law and Regulations

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As noted above, the VCAA contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  Based upon the development of medical evidence, 
including multiple examinations of the veteran by VA, the 
Board concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
veteran has had adequate notice of the evidence needed to 
substantiate her claims.

Analysis

The Board observes that the service medical records are 
completely devoid of any finding or diagnosis of any type of 
left hip injury or disability.  The records do indicate that 
complaints of left hip pain associated with a low back 
disability were made during service.

The evidence also fails to include a currently diagnosed left 
hip disability.  During VA examinations conducted in 1998 and 
2000, the veteran complained of left hip pain.  In the 1998 
examination report, the examiner noted that the veteran 
complained of "hip pain" which was not actually hip pain, 
but was buttock pain associated with her back disability.  
The examiner stated that she had no true hip complaints, and 
that X-ray films of the hips were normal.  Upon VA 
examination conducted in January 2000, the veteran complained 
of constant aching pain radiating into the left lateral thigh 
and posterior buttock and extending into the knee.  An 
examination revealed 100 percent normal pain-free range of 
motion of the hips.  The diagnostic impression was complaints 
of low back pain with radiation into the upper leg without 
neurological or mechanical defect.  The examiner commented 
that it was clear the veteran was volitionally attempting to 
manipulate the examination with respect to range of motion of 
the lumbar spine.  He also observed that the lack of any 
radicular symptoms in the legs below the knees, normal 
straight leg raising, and normal reflexes in the lower 
extremities indicated that there was no sciatica.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  The Board recognizes 
that the veteran has complained of left hip pain for many 
years.  However, the Court has held that the presence of 
symptoms such as pain alone, "without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Moreover, the veteran's 
complaints of hip pain, to the extent that they have been 
discussed by a competent medical professional, have been 
attributed possibly to a service-connected back disability, 
but have not at any time been identified as an independent 
disability related to service.  Inasmuch as the service 
medical records and post-service medical evidence have failed 
to show a disability of the hip, the record consequently 
contains no competent evidence linking the claimed left hip 
disability to the veteran's military service. 

In advancing this claim, the veteran essentially contends 
that she has a current left hip disability which is related 
to service.  However, as a lay person, the veteran is not 
competent to render a medical opinion in this regard.  
Routen, supra; Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu, supra.

In the absence of a currently diagnosed left hip disability 
or such a disability diagnosed during the veteran's period of 
active duty, and lacking competent medical evidence linking a 
current disability to service or to a service-connected 
disability, the veteran's claim for service connection for a 
left hip disability must be denied.

We have considered whether the veteran is entitled to the 
benefit of the doubt.  As noted above, when there exists an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt 
shall be given to the claimant in resolving that issue.  In 
light of the preceding analysis, the Board finds that a 
preponderance of the evidence is against a finding of service 
connection for a left hip disability.  Thus, there exists no 
approximate balance of positive and negative evidence 
requiring resolution of any reasonable doubt.

II. Entitlement to an increased (compensable) evaluation
for bilateral carpal tunnel syndrome

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One diagnostic code may be more appropriate than another 
based upon such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board must consider which diagnostic code or diagnostic codes 
are most appropriate for application, and provide an 
explanation for any such finding.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The evaluation of a service-connected disability involving a 
joint rated on the basis of limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25 (2000); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Factual Background

Service connection for bilateral carpal tunnel syndrome was 
initially granted by rating action of January 1979, at which 
time a noncompensable evaluation was granted under Diagnostic 
Code (DC) 8516.  The grant was based upon service medical 
records which showed that the veteran was treated for carpal 
tunnel syndrome of both wrists during service.

VA outpatient records reflect complaints of wrist pain and 
treatment for bilateral carpal tunnel syndrome.  An EMG study 
of the left and right palm, wrist, and elbows conducted in 
April 1994 was normal.  A record dated in September 1998 
showed that the veteran complained of decreased strength, and 
that she could not bend her fingers.  

A VA examination was conducted in September 1998.  The 
history stated that, 20 years after getting out of service, 
the veteran underwent bilateral carpal tunnel releases.  On 
examination, she complained that her right hand did not work 
well and reported that she had decreased range of motion, 
weakness, and an inability to use her fingers independently.  
Of the left hand, she stated that the numbness was gone but 
that she had a little decreased strength.  

Physical examination of the upper extremities revealed no 
atrophy of the forearms.  Grasp strength on the right side 
was 0, but she had good sensation.  Good function of both 
tendons of the index, long, ring, and small fingers on the 
right hand was demonstrated.  When asked to bend her index 
finger, the veteran could hardly move it, but, apparently, 
when asked to make a fist, she had no problem.  Range of 
motion of the right wrist was 20 degrees of ulnar deviation, 
70 degrees of flexion, 60 degrees of extension, and full 
range of motion.  Examination of the left hand showed 30 
pounds of grasp strength, ulnar deviation of 20 degrees, 
radial deviation of 30 degrees, flexation of 75 degrees, 
extension of 60 degrees, and full pronation and supination.  
X-ray films were normal.  The examiner's impression was 
history of carpal tunnel syndrome with surgery on both sides, 
with complaints of loss of coordination on the right, 
marginally substantiated on physical examination.  

In conjunction with the September 1998 VA examination, X-ray 
films were taken by a private source which showed that the 
right and left hands were described as normal and showed no 
evidence of fracture, dislocation, or other bone or joint 
pathology.  The articular surfaces and joint spaces were 
normal.  No soft tissue abnormalities were evident.   

In September 1999, the veteran identified private hospital 
and medical records which she requested be obtained in 
connection with her claim.  The private hospitalization 
records showed that, in November 1995, the veteran underwent 
right carpal tunnel release and right release of ulnar nerve 
and Guyon's canal.  In December 1995, she underwent left 
carpal tunnel release.  Private medical records also showed 
that in January 1996, the veteran was seen with complaints of 
pain and weakness in the right hand.  Motor examination 
revealed Grade 4/5 weakness of the right median nerve 
distribution.  Sensory examination revealed positive Tinel's 
sign on the right.  There was diminished pinprick sensation 
of all five fingers of the right hand.  

Private medical records also reflected that a functional 
capacity evaluation was conducted in February 1996.  The 
veteran complained of loss of movement and weakness of the 
right hand, loss of control of movement of the right hand, 
pain in the right hand and both wrists, tingling of the right 
index finger, left hand soreness and tenderness with some 
weakness, and limited ability to lift objects with the right 
hand.  Objective evaluation revealed bilateral active range 
of motion within normal limits except that extension of the 
wrist was limited from 0 to 40 degrees (normal range of 
motion is 0 to 70 degrees).  The veteran was able to fully 
oppose the right thumb to all digits, with the exception of 
the right little finger.  She was able to fully oppose the 
left thumb to all digits.  The veteran exhibited right 
isometric grip and pinch strength which was severely below 
average for her age and sex.  She also exhibited left 
isometric grip strength which was below the average low (35 
pounds) for her age and sex.  Left isometric pinch strength 
was slightly above the average low, but was still  at the low 
end of the scale.  

The examiner indicated that the veteran put forth a good 
effort throughout the assessment and attempted all tasks, but 
was significantly limited in performance of the right upper 
extremity activities by increased right wrist and hand pain 
as well as by weakness of the right hand.  The examiner 
explained the veteran's physical work limitations as: 
restricted right upper extremity use including the inability 
to perform repetitive grasping and manipulation of the right 
upper extremity and restricted lifting and carrying ability, 
bilaterally.  Based on the results of the assessment, it was 
determined that the veteran's overall physical work 
capacities were compatible with the sedentary work category 
as defined by the U.S. Department of Labor.  

The veteran presented testimony at a hearing held at the RO 
in December 1999, at which time she indicated that bilateral 
carpal tunnel syndrome was productive of decreased grip and 
strength in her hands.  

A VA examination of the joints was conducted in January 2000.  
The veteran complained of right hand numbness involving the 
entire palm and the tips of the index and middle fingers.  
She reported that she was unable to make a tight fist with 
the right hand and had marked weakness of grip in the right 
hand.  With respect to the left hand, the veteran complained 
of weakness of grip and some swelling of the proximal 
interphalangeal joints of the left hand.  It was noted that 
she could make a fist with the left hand.  She also stated 
that she had numbness involving the tips of the middle and 
index fingers on the left hand, but much more severe that the 
right.  The veteran reported that she worked five hours a day 
as the manager of a delicatessen.  She stated that she was 
unable to lift greater than four pounds with her left hand 
and that she had difficulty writing and holding a knife in 
her right hand.  The examiner indicated that she was right-
handed.  

Examinations of the wrists showed well-healed surgical scars 
over the carpal tunnels of both wrists, which were non-
tender.  Range of motion testing of the wrist showed 
dorsiflexion of 70 degrees, palmar flexion of 80 degrees, 
ulnar deviation of 45 degrees and radial deviation of 20 
degrees without pain.  There was no evidence of tenderness, 
and Tinel's and Phalen's tests were negative.

An examination of the right hand showed normal skin wear 
patterns and no muscle wasting.  When asked to make a tight 
fist, the veteran was unable to flex the thumb more than 45 
degrees; however, the examiner noted that, when distracted, 
she was able to perform flexion of 60 degrees in all joints 
of all fingers of the right hand.  Decreased sensation to 
light touch over the tips of the right middle and index 
fingers was noted.  The veteran was able to make a tight fist 
of the left hand, flexing all of the joints in the fingers to 
90 degrees without difficulty.  X-ray films of the hands were 
entirely normal and were without evidence of fracture or 
osteoarthritis.  The diagnostic impressions reported were: 
right hand status post carpal tunnel surgical release with 
complaints of pain and limited motion of the fingers but no 
neurologic deficit or evidence of disuse; and left hand 
status post carpal tunnel release surgery without 
neurological or mechanical deficit. 

The veteran was referred by VA for a private consultation, 
including nerve conduction studies, which was undertaken in 
January 2000.  She complained of weakness and coldness of the 
right hand as well as pain in the right wrist and palm.  She 
indicated that the left side was less problematic, but she 
did complain of left hand pain.  Motor examination showed 
that tone, bulk, and strength were normal.  Sensory 
examination reflected that there was a positive Tinel's sign 
on the right, as well as diminished pinprick sensation of all 
five fingers on the right hand.  The impression revealed 
normal EMG and nerve conduction studies of both upper 
extremities.  

Analysis

The RO has assigned a noncompensable evaluation to the 
veteran's carpal tunnel syndrome for each wrist, under 38 
C.F.R. § 4.124a, Diagnostic Code 8516, pertaining to 
paralysis of the ulnar nerve.

Under DC 8516, when the evidence establishes complete 
paralysis characterized as the "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and the thenar 
and hypothenar eminences; the loss of extension of the ring 
and little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened, a 50 percent evaluation is assigned for the 
minor extremity and a 60 percent evaluation is assigned for 
the major extremity.  If ulnar nerve paralysis is incomplete, 
a 10 percent disability rating is assigned for mild 
incomplete paralysis of the major or minor extremity.  If 
there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity and a 20 
percent evaluation is assigned for the minor extremity.  If 
the paralysis is severe, a 40 percent evaluation is assigned 
for the major extremity and a 30 percent evaluation is 
assigned for the minor extremity.

In evaluating disease or residuals of injuries of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words "mild", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2000).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2000).

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a compensable disability evaluation for 
left (minor) carpal tunnel syndrome under the provisions of 
DC 8516.  The medical evidence does not suggest that even 
mild impairment of the left hand consistent with the criteria 
enumerated under DC 8516 is shown.  There is no evidence of a 
"griffin claw" deformity, flexor contraction of the ring 
and little fingers, very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, an inability to 
spread the fingers (or reverse), an inability to adduct the 
thumb or weak flexion of the left wrist.  In this regard, the 
Board points to clinical findings made in January 2000, at 
which time the veteran was able to make a tight fist of the 
left hand, and to flex all of the joints in the fingers to 90 
degrees without difficulty.  X-ray films of the left hand 
were entirely normal and were without evidence of fracture or 
osteoarthritis, and the examiner's impression was post carpal 
tunnel release surgery without neurological or mechanical 
deficit.

However, we believe the evidence does reflect that mild 
impairment of the right hand, consistent with the assignment 
of a 10 percent evaluation under the schedular criteria of DC 
8516, is shown.  In this regard, the veteran has complained 
of decreased range of motion, weakness, and numbness of the 
right fingers.  Clinical findings have shown: decreased grip 
strength (1998 VA examination), as well as inability to make 
a tight fist and decreased sensation over the finger tips of 
the right side (2000 VA examination and private consultation 
of January 2000).  

After consideration of the medical and other evidence, which 
has been described above, the Board concludes that that the 
symptomatology demonstrated approximates the criteria for 
mild impairment of the right hand under Diagnostic Code 8516.  
However, even mild symptomatology of the left hand consistent 
with the schedular criteria provided under DC 8516 has not 
been shown.  There is no evidence of moderate or severe 
incomplete paralysis or complete paralysis of the ulnar nerve 
of either hand.  Thus, the Board finds that a 10 percent 
evaluation is warranted for the right carpal tunnel syndrome 
under Diagnostic Code 8516.

Consideration of other diagnostic codes

The Board has considered other potentially applicable 
diagnostic codes, including Diagnostic Code 5215, which 
encompasses limitation of wrist motion.  Under that code, 
dorsiflexion less than 15 degrees and palmar flexion limited 
in line with the forearm are both assigned a 10 percent 
evaluation.  No distinction is made between the major and 
minor arm.  The veteran's range of motion of both wrists 
exceeded the range of motion encompassed by this diagnostic 
code.  Therefore, the veteran cannot be afforded a separate 
evaluation for the musculoskeletal component of her 
disability, as she is not shown by competent medical evidence 
to manifest ankylosis of the wrist or a compensable 
limitation of motion of the wrist.  38 C.F.R. § 4.71a, Plate 
I, Diagnostic Codes 5214, 5215 (2000).

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, 
the veteran is assigned a noncompensable evaluation for her 
left hand carpal tunnel syndrome, and has, herein, been 
granted a 10 percent evaluation for right side carpal tunnel 
syndrome. 

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  In 
this regard, the Board points out that the veteran has 
essentially complained of pain, weakness, and numbness of 
both the right and left hand, pointing out that the right 
hand symptoms are more severe than the left.  However, 
although such complaints have been substantiated by clinical 
findings with respect to the right hand, VA examinations 
conducted in 1998 and 2000 did not document functional loss 
attributable to pain, weakness, or numbness effecting the 
left hand.  

The Board points out that functional impairment, described as 
weakened grip strength and restricted lifting and carrying 
ability bilaterally, was noted in a 1996 record.  However, 
such findings were not subsequently found with respect to the 
left hand.  In fact, the Board notes that, during an 
evaluation conducted in January 2000, motor examination 
showed that tone, bulk, and strength of the hands were normal 
and that EMG and nerve conduction studies of both upper 
extremities were normal.  The Board notes that the 10 percent 
evaluation which has been assigned for the right hand herein 
under Diagnostic Code 8516 contemplates functional impairment 
resultant of weakness, pain, and sensory loss of the right 
hand.

Based on the above evidence, the Board finds that neither a 
compensable evaluation for left hand carpal tunnel syndrome, 
nor an evaluation in excess of 10 percent for right hand 
carpal tunnel syndrome is warranted under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.


ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to a 10 percent evaluation for right carpal 
tunnel syndrome is granted, subject to the regulations 
governing the payment of monetary benefits.

Entitlement to a compensable evaluation for left carpal 
tunnel syndrome is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

